RENDERED: AUGUST 20, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals


                             NO. 2020-CA-0950-MR


THOMAS LEONARD                                                     APPELLANT



              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.            HONORABLE TIMOTHY KALTENBACH, JUDGE
                       ACTION NO. 20-CI-00255



AMERICAN ALTERNATIVE INSURANCE COMPANY                               APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Appellant, Thomas Leonard, appeals from the McCracken

Circuit Court order dismissing his claim. Following a careful review, we affirm.

                  FACTUAL AND PROCEDURAL HISTORY

           On March 10, 2018, Leonard suffered an allergic reaction to chicken he

ate at an O’Charley’s restaurant. An ambulance operated by Mercy Regional
Emergency Medical Systems, LLC took Leonard to the hospital. However, the

ambulance transported Leonard in a non-emergent fashion, which means it did not

use its flashing lights or sirens and followed standard traffic rules and regulations.

Upon arriving at the hospital, medical personnel treated Leonard for anaphylaxis.

The emergency room doctor opined that the ambulance transporting Leonard non-

emergently “led to more deterioration” of Leonard’s condition.

             Over one year later, on March 15, 2019, Leonard filed suit against

Mercy Regional for negligently transporting him to the hospital in a non-emergent

fashion, which contributed to his injuries. Mercy Regional moved for summary

judgment claiming Leonard’s suit was barred by the one-year statute of limitations.

While Mercy Regional’s motion for summary judgment was pending, Leonard

filed a separate lawsuit against Mercy Regional’s insurer and Appellee, American

Alternative Insurance Company (AAIC) for basic reparations insurance benefits.

The circuit court subsequently granted Mercy Regional’s motion for summary

judgment, which is currently on appeal to this Court in No. 2020-CA-0722.

             In his lawsuit against AAIC, Leonard claims that the emergency

medical personnel “carelessly and negligently operated the vehicle in such a

manner that resulted in life-threatening injuries” to him. Leonard sought basic

reparation benefits from AAIC under the Motor Vehicle Reparations Act (MVRA)




                                          -2-
KRS1 304.39. Thereafter, AAIC moved to dismiss for failure to state a claim

because the MVRA did not apply to it in this case and, even if it did, Leonard’s

claims were time-barred.

                After hearing oral arguments, the circuit court granted AAIC’s motion

to dismiss. The court reasoned that Leonard’s claim was not within the purview of

the MVRA because it is intended for motor vehicle accident victims, and even if

Leonard did have a claim under MVRA, it was barred by KRS 304.39-230(1).

This appeal followed.

                                 STANDARD OF REVIEW

                A trial court should only grant a motion to dismiss if “it appears the

pleading party would not be entitled to relief under any set of facts which could be

proved in support of his claim.” Benningfield v. Petit Envtl., Inc., 183 S.W.3d 567,

570 (Ky. App. 2005) (citation omitted). “Since a motion to dismiss for failure to

state a claim upon which relief may be granted is a pure question of law, a

reviewing court owes no deference to the trial court’s determination; instead, an

appellate court reviews the issue de novo.” Fox v. Grayson, 317 S.W.3d 1, 7 (Ky.

2010).




1
    Kentucky Revised Statutes.


                                            -3-
                                  ANALYSIS

I.    The MVRA does not apply.

          KRS 304.39-030(1) provides that, “[i]f the accident causing injury

occurs in this Commonwealth every person suffering loss from injury arising

out of maintenance or use of a motor vehicle has a right to basic reparation

benefits” under the MVRA. In interpreting the MVRA, the Kentucky Supreme

Court provides that its specific objective is “to insure continuous liability

insurance coverage in order to protect the victims of motor vehicle accidents

and to insure that one who suffers a loss as the result of an automobile accident

would have a source and means of recovery.” Mitchell v. Allstate Ins. Co., 244

S.W.3d 59, 63 (Ky. 2008) (emphasis added). Moreover, in State Farm Mutual

Automobile Insurance Company v. Rains, 715 S.W.2d 232, 233 (Ky. 1986), the

Supreme Court held that the MVRA only applies if: (1) the injured persons

were motor vehicle accident victims, and (2) their injuries arose out of the use

of a motor vehicle.

          In this case, Leonard alleges that his allergic reaction was exacerbated

by Mercy Regional’s non-emergent transportation of him to the hospital, and

thus, his alleged injury falls under the purview of the MVRA. He was not in a

motor vehicle accident while in the ambulance. And, his injury did not arise




                                       -4-
   out of the use of a motor vehicle. Accordingly, the MVRA does not apply to

   the facts of this case.

   II.    The MVRA’s statute of limitations does not apply to this case.

             Leonard also argues that the two-year statute of limitations under the

MVRA applies to his case. However, the circuit court did not dismiss Leonard’s

case based on the statute of limitations. Instead, the circuit court held that Leonard

did not have a claim for basic reparations benefits under the MVRA, so the two-

year limitation period under KRS 304.39-230(1) was not a basis for dismissing his

complaint. As we have held that the MVRA did not apply, Leonard’s argument

that the statute of limitations under the MVRA applies is moot. See Interlock

Indus., Inc. v. Rawlings, 358 S.W.3d 925, 928 (Ky. 2011) (holding “an action must

first fall under the MVRA before the statute of limitations based on [basic

reparation benefits] can apply.”).

                                     CONCLUSION

             For the reasons set forth above, we affirm the judgment of the

McCracken Circuit Court dismissing the complaint.

             ALL CONCUR.




                                         -5-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

David V. Oakes           Emily L. Startsman
Paducah, Kentucky        Lexington, Kentucky




                        -6-